As filed with the Securities and Exchange Commission on October 26, 2012 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 148 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 147 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on October 29, 2012, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Bridgeway Large Cap Value Fund Statement of Additional Information for the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Bridgeway Large Cap Value Fund Part C Signature Pages Exhibits PROSPECTUS October 29, 2012 American Beacon Bridgeway Large Cap Value Fund A CLASS [BWLAX] C CLASS [BWLCX] Y CLASS [BWLYX] INSTITUTIONAL CLASS [BRLVX] INVESTOR CLASS [BWLIX] This Prospectus contains important information you should know about investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission does not guarantee that the information in this Prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund. To state otherwise is a criminal offense. 1 Table of Contents Fund Summary American Beacon Bridgeway Large Cap Value Fund 3 Additional Information About the Fund Additional Information About Investment Policies and Strategies 8 Additional Information About Investments 8 Additional Information AboutRisks 9 Additional Information About Performance Benchmarks 11 Fund Management The Manager 12 The Sub-Advisor 12 Valuation of Shares 13 About Your Investment Choosing Your Share Class 13 Purchase and Redemption of Shares 17 General Policies 24 Frequent Trading and Market Timing 24 Distributions and Taxes 26 Additional Information Distribution and Service Plans 27 Portfolio Holdings 27 Delivery of Documents 27 Financial Highlights 28 Back Cover 2 American Beacon Bridgeway Large Cap Value FundSM Investment Objective The Fund seeks to provide long-term total return on capital, primarily through capital appreciation and some income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and on page13under “Choosing Your Share Class” in the prospectus and on page29 under “Additional Purchase and Sale Information for A Class Shares” in the statement of additional information. Shareholder Fees (fees paid directly from your investment) Share classes A C Y Institutional Investor Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None Maximum deferred sales charge load (as a percentage of the lower of original offering price or redemption proceeds) None 1.00% None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A C Y Institutional Investor Management fees 0.45% 0.45% 0.45% 0.45% 0.45% Distribution and/or service (12b-1) fees 0.25% 1.00% None None None Other expenses1 0.96% 0.96% 0.81% 0.71% 1.09% Total annual fund operating expenses 1.66% 2.41% 1.26% 1.16% 1.54% Expense reduction and reimbursement (0.32)% (0.32)% (0.32)% (0.32)% (0.32)% Total annual fund operating expenses after expense reduction and reimbursement2 1.34% 2.09% 0.94% 0.84% 1.22% 1 Expenses are based on estimated expenses. 2 The Manager has contractually agreed to reduce and/or reimburse the A Class, C Class, Y Class, Institutional Class and Investor Class of the Fund for Other Expenses through April 30, 2014, to the extent that Total Annual FundOperating Expenses for the Fund exceed 1.34%, 2.09%, 0.94%, 0.84% and 1.22% for the A Class, C Class, Y Class, Institutional Class and Investor Class, respectively (excluding taxes, brokerage commissions, acquired fund fees and expenses and other extraordinary expenses such as litigation). The contractual expense arrangement can be changed by approval of a majority of the Fund’s Board of Trustees. The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a)occurs within three years after the Manager’s own reduction or reimbursement and (b)does not cause the Total Annual FundOperating Expenses of a class to exceed the percentage limit contractually agreed. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the 3 Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share class 1year 3years A $ $ C $ $ Y $
